MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                               Feb 10 2016, 5:26 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEES
Douglas M. Grimes                                        Nicholas A. Snow
Douglas M. Grimes, PC                                    Jewell Harris, Jr.
Gary, Indiana                                            Harris Law Firm PC
                                                         Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Marion R. Williams, Jason A.                             February 10, 2016
Williams, and Kellie A.                                  Court of Appeals Case No.
Williams,                                                45A05-1503-PL-134
Appellants-Defendants,                                   Appeal from the Lake Superior
                                                         Court
        v.                                               The Honorable William E. Davis,
                                                         Judge
Roosevelt Allen Jr., Gerry J.                            Trial Court Cause No.
Scheub, and Michael C. Repay                             45D05-1408-PL-91
as Lake County Commissioners,
and John Petalas as Lake County
Treasurer,
Appellees-Plaintiffs.




May, Judge.



Court of Appeals of Indiana | Memorandum Decision 45A05-1503-PL-134 | February 10, 2016        Page 1 of 5
[1]   Marion R. Williams, Jason A. Williams, and Kellie A. Williams (collectively

      “Property Owners”) appeal the denial of their motion to change venue. As

      Property Owners did not ask the trial court to certify the issue for interlocutory

      appeal, and it is not an interlocutory appeal of right, we dismiss.


                                 Facts and Procedural History
[2]   On June 20, 2014, Roosevelt Allen Jr., Gerry J. Scheub, and Michael C. Repay

      as Lake County Commissioners, and John Petalas as Lake County Treasurer

      (collectively “Lake County”) filed a complaint against Property Owners for the

      collection of delinquent property taxes on eighty-eight properties. On July 11,

      2015, Property Owners, proceeding pro se, responded. On July 31, 2014, Lake

      County Government filed a pleading addressing some of Property Owners’

      affirmative defenses.


[3]   Property Owners asked for and were granted a change of judge. On October

      23, 2014, Property Owners moved for change of venue from Lake County. A

      hearing was held on November 25, 2014, and Property Owners did not appear.

      The trial court denied Property Owners’ request for change of venue as

      untimely.


[4]   On December 19, 2014, Property Owners retained counsel, who filed a second

      motion for change of venue. The trial court held a hearing and then denied the

      motion.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1503-PL-134 | February 10, 2016   Page 2 of 5
                                     Discussion and Decision
[5]   A judgment is deemed final if:

              (1) it disposes of all claims as to all parties;


              (2) the trial court in writing expressly determines under Trial
              Rule 54(B) or Trial Rule 56(C) that there is no just reason for
              delay and in writing expressly directs the entry of judgment (i)
              under Trial Rule 54(B) as to fewer than all the claims or parties,
              or (ii) under Trial Rule 56(C) as to fewer than all the issues,
              claims or parties;


              (3) it is deemed final under Trial Rule 60(C);


              (4) it is a ruling on either a mandatory or permissive Motion to
              Correct Error which was timely filed under Trial Rule 59 or
              Criminal Rule 16; or


              (5) it is otherwise deemed final by law.


      Ind. Appellate Rule 2(H). Here, the trial court had not decided the issue in

      Lake County’s complaint - delinquent property tax payments - and instead

      made a decision only regarding Property Owners’ second request for change of

      venue. Thus, the trial court’s decision is interlocutory. See Johnson v. Dr. A.,

      973 N.E.2d 623, 627 (Ind. Ct. App. 2012) (“Judgments or orders as to less than

      all of the issues, claims, or parties remain interlocutory until expressly certified

      as final by the trial judge except as authorized by the Indiana Constitution,

      statues, and rules of court.”) (citations omitted).



      Court of Appeals of Indiana | Memorandum Decision 45A05-1503-PL-134 | February 10, 2016   Page 3 of 5
[6]   Indiana Appellate Rule 14(A) allows for an Interlocutory Appeal of Right when

      the interlocutory order is:

              (1) For the payment of money;


              (2) To compel the execution of any document;


              (3) To compel the delivery or assignment of any securities,
              evidence of debt, documents or things in action;


              (4) For the sale or delivery of the possession of real property;


              (5) Granting or refusing to grant, dissolving, or refusing to
              dissolve a preliminary injunction;


              (6) Appointing or refusing to appoint a receiver, or revoking or
              refusing to revoke the appointment of a receiver;


              (7) For a writ of habeas corpus not otherwise authorized to be
              taken directly to the Supreme Court;


              (8) Transferring or refusing to transfer a case under Trial Rule 75;
              and


              (9) Issued by an Administrative Agency that by statute is
              expressly required to be appealed as a mandatory interlocutory
              appeal.


      All other interlocutory appeals are discretionary, and may be taken “if the trial

      court certifies its order and the Court of Appeals accepts jurisdiction over the

      appeal.” App. R. 14(B).

      Court of Appeals of Indiana | Memorandum Decision 45A05-1503-PL-134 | February 10, 2016   Page 4 of 5
[7]    Property Owners’ second “Verified Application for Change of Venue from

       County” sought a change of venue “pursuant to Ind. Trial Rule 76(A).”

       (Appellant’s App. at 84.) The trial court denied Property Owners’ request for

       change of venue on March 2, 2015. Thus, any interlocutory appeal taken from

       Property Owners’ motion for change of venue is not an Interlocutory Appeal of

       Right because it was filed pursuant to T.R. 76, not T.R. 75. There is nothing in

       the Chronological Case Summary to indicate the trial court certified its March 2

       order; however, it did grant a stay of the proceedings on April 17, 2015,

       pending a decision by this court.


[8]    As Property Owners did not ask the trial court to certify its order for

       interlocutory appeal or petition us to accept jurisdiction over the appeal of the

       interlocutory order, we do not have jurisdiction. See Young v. Estate of Sweeney,

       808 N.E.2d 1217, 1220 (Ind. Ct. App. 2004) (appellate court does not have

       jurisdiction over interlocutory orders not appealable by right in the absence of

       the certification by both the trial and appellate court).


                                                 Conclusion
[9]    As Property Owners sought change of venue under T.R. 76, the appeal of that

       order is not an interlocutory appeal of right, and we do not have jurisdiction.

       Accordingly, we dismiss the appeal.


[10]   Dismissed.


       Najam, J., and Riley, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1503-PL-134 | February 10, 2016   Page 5 of 5